PER CURIAM.
In the instant case, the Ward’s daughter and the Ward’s wife appeal from the trial court’s order finding him totally incapacitated and appointing Comprehensive Personal Care Services, Inc. [CPCS] as plenary guardian. We reverse the trial court’s order and remand for a full evidentiary hearing on the qualifications of each of those seeking to be appointed plenary guardian. Because the trial court had properly appointed a temporary guardian, we find that there was no emergency that justified the denial of due process and required a permanent appointment without a full evidentiary hearing. Further, this decision should in no way operate as an adjudication upon the qualifications of CPCS to serve as permanent guardian and is not meant to preclude the trial court from appointing CPCS as guardian.
Reversed and remanded for further proceedings consistent with this opinion.